NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ROBIN STEELE and SCOTT STEELE,            )
                                          )
               Appellants,                )
                                          )
v.                                        )         Case No. 2D17-1530
                                          )
U.S. BANK NATIONAL ASSOCIATION,           )
as trustee for Credit Suisse First Boston )
Mortgage Securities Corp., Home Equity    )
Asset Trust 2004-7, Home Equity Pass-     )
Pass-Through Certificates, Series 2004-7, )
                                          )
               Appellee.                  )
                                          )

Opinion filed July 13, 2018.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Mark P. Stopa of the Stopa Law Firm, LLC,
Tampa; and Latasha Scott of Lord Scott
PLLC, Tampa, for Appellant.

Alana Zorrilla-Gaston, Dean A. Morande,
and Michael K. Winston of Carlton Fields
Jorden Burt, P.A., West Palm Beach, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.